                                                     HONORABLE MARSHA J. PECHMAN




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

 WALTER C RUMAN,
                                                   NO. 2:19-cv-00854-MJP
                   Plaintiff(s),

        v.

 FEDERAL DEPOSIT INSURANCE
 CORPORATION,

                   Defendant(s).



                                           ORDER

       Based on the foregoing Unopposed Motion for Additional Time to Respond to Motion to

Dismiss, it is hereby ORDERED that Plaintiff shall have until November 20, 2019 to file his

Response to the Motion to Dismiss (Doc. 20) previously filed herein by Defendant FDIC.

              It is so ORDERED.

       DATED this _22nd_ day of _October_, 2019.




                                            A
                                            Marsha J. Pechman
                                            United States Senior District Judge
